Title: To James Madison from William Eaton, 13 October 1802
From: Eaton, William
To: Madison, James


					
						Sir.
						Tunis 13. Oct. 1802.
					
					Since closing my dispatches of the 9th. inst. Admiral DeWinter has informed me that the Bashaw of Tripoli had rejected the pacific proposition of 150,000 dollars prompt payment and 10,000 annually on the part of the Swede: But that, desirous of peace with the United States, he had liberated Captain Morris and crew, and sent him to Algiers with a schaux in an imperial vessel, to assist the negociation of a peace going on there.  This information is confirmed by a letter from Mr. Nissen of 22d. ulto which I recd. this morning.  Cap. Morris embarked the evening of the 20.
					I have no advice from Mr. OBrien of a negociation being opened at Algiers.  But all intercourse between that Consulate and Tripoli, of a confidential nature, has long since been carried on through the medium of the Algerine Jews Azulai at Tunis and Farfara at Tripoli.
					The Bashaw has long since manifested a desire of an accommodation with the UStates, actuated by two motives, fear of his brother’s influence and a wish to manage the Swedes alone.  It may recur that when he declared war against the UStates, he supposed his affairs settled with Sweden.  The Algerine Jews are now active in the measure of pacification, because disappointed of their primary object in stimulating the war, they wish to recover their influence and confidence with the United States.  Why did they not come forward when the Dey’s guarantee of the peace was claimed?  Can any reliance be placed on such an instable, treacherous mediation?  Is it forgotten that the Bashaw made the interference of Algiers a pretext for violating the treaty?  When he sought the mediation of this Bey last spring this was declared to have been his sole reason for making war.  Have we not reason to apprehend therefore that, when he gets possession of his brother’s head & relieves himself from the Swede, he will renew his outrages against the United States?
					I am for no mediators with these regencies but cannon and bayonets.  The President’s letter to this Bey conveys the same sentiments with me, but these can insure their respect and fidelity.  We shall find none but these faithful in our interest.  Experience has already verified these conclusions.  Let us at least require some consistency of conduct among them.  Let us not again be allured into a fatal security and lay a groundless faith on the illusive protestations of Algiers, again expose our commerce to surprize and our national honor to the imputation of a weak and submissive policy.  Tripoli should be chastised into terms, that the other Regencies may be taught to respect us.  Either soliciting or yielding to the influence of Algiers gives that regency too much ascendency in our affairs and renders us too contemptible in her view, that of the other regencies and of the world.  Besides, though it produces no advantages, in effect, it imposes on us an obligation which can never be compensated.  But I cannot suppose this measure could have originated with government, as I have no information of our squadron having touched at Algiers, and as nothing on the subject has been intimated officially to this Consulate.  Nor is it to be believed that the Government having once and so lately been deceived by the guarantee of the “Potent Dey” will so soon renew their address to him as their mediator with the very Bashaw who publicly declared his contempt of that interference.
					While I rejoice therefore that our citizens are free from chains I ought to hope that the main object aimed at both by the Bashaw and the Jews will not obtain.  The former wants to get us off his hands for a moment; the latter wish to get us into their hands entirely.  Something like a national independence seems to me to be a reasonable and indeed a necessary point to be established here. Peace, I know, is an object.
					There is not a man in America more desirous of it than I am, because I have then an implied permission to leave this cavern of horror–but I would rather stay here the residue of my days than to leave this Country without seeing some respect attached to the flag of my own—provided my residence can have any influence in effecting so desirable an object.
					The Batavians consent to no payments.  The yoke rests on the necks of Sweden, Denmark and the United States.  Let us shake it off!
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
